IN THE COURT OF APPEALS OF TENNESSEE
                             AT JACKSON
                                February 16, 2016 Session


                                   IN RE ASHTON B.

                  Appeal from the Chancery Court for Shelby County
                   No. CH1315033 Walter L. Evans, Chancellor

                          ________________________________

                No. W2015-01864-COA-R3-PT – Filed March 15, 2016
                      _________________________________

Petitioner adoption service filed a petition to terminate Father‟s parental rights, alleging
several grounds under Tennessee Code Annotated Section 36-1-113(g)(9)(A) and
abandonment pursuant to Tennessee Code Annotated Section 36-1-113(g)(1). The trial court
denied the petition, finding no grounds to support termination. Based upon the Tennessee
Supreme Court‟s holding in In re Bernard T., 319 S.W.3d 586 (Tenn. 2010), that the
grounds contained within Section 36-1-113(g)(9)(A) cannot apply to putative biological
fathers, we affirm the trial court‟s denial of termination on those grounds. We also affirm the
trial court‟s finding that Petitioner failed to prove abandonment pursuant to Tennessee Code
Annotated Section 36-1-113(g)(1) by clear and convincing evidence.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Chancery Court Affirmed
                                  and Remanded

J. STEVEN STAFFORD, P.J.,W.S., delivered the opinion of the Court, in which W. NEAL
MCBRAYER and ARNOLD B. GOLDIN, JJ., joined.

Kevin W. Weaver, Cordova, Tennessee, for the appellant, Bethany Christian Services of
West Tennessee, Inc.

P. Craig Grinstead, Memphis, Tennessee, for the appellee, Earl W.

                                         OPINION

                                        Background
       The child Ashton B. (“the child”) was born in April 2013 to unmarried parents Ashlee
B. (“Mother”) and Earl W. (“Father”). 1 At the time of the child‟s birth, Mother met with
Claire Depriest, a licensed clinical social worker with Petitioner/Appellant Bethany Christian
Services of West Tennessee, Inc. (“Appellant”) to discuss the possible adoption of the child.
Mother declined, however, to place the child for adoption at that time, instead resolving to
parent the child herself. As such, from the child‟s birth to her eventual surrender to Appellant
in September 2013, the child resided continually in Mother‟s custody. At some point in the
summer of 2013, Mother, Father, and the child began to spend considerable time together as
a family, which culminated in the family moving into a home together in August 2013.
Shortly thereafter, however, Mother and the child moved out of the home, and Mother began
to again contemplate placing the child with an adoption agency. As will be discussed in detail
infra, much of the dispute in this case concerns the amount of notice that Father had of the
child‟s birth and parentage, the amount of contact Father had with the child after her birth,
and whether Father provided support to Mother and the child after the child‟s birth.
       It is undisputed, however, that on August 14, 2013, Mother met a second time with
Ms. Depriest to discuss the possible adoption of the child through Appellant. During their
discussion, Mother informed Ms. Depriest that Father was the biological parent of the child.
The child was placed with an interim family on August 19, 2013. Having obtained his phone
number from Mother, Appellant contacted Father to discuss the situation regarding the child
on August 22, 2013. Father and Appellant scheduled a meeting, but Father failed to attend
the meeting and then allegedly failed to keep in contact with Appellant.
        Mother surrendered her parental rights to the child to Appellant on September 9, 2013
in the Shelby County Chancery Court (“trial court”). Mother‟s voluntary surrender was
accompanied by a sworn Affidavit of Natural Mother naming Father as the biological parent
of the child. The trial court awarded Appellant an order of partial guardianship over the child
on the same day. Appellant undisputedly made contact with Father concerning the possible
adoption of the child on September 20, 2013. Father unequivocally objected to the adoption
of the child. According to Appellant, however, Father failed to follow Appellant‟s direction
to obtain DNA testing showing him to be the biological parent of the child, and Father failed
to keep in contact with Appellant. On these bases, Appellant filed a petition to terminate
Father‟s parental rights on October 4, 2013 in the trial court, alleging grounds of
abandonment by willful failure to visit and support, failure to establish parentage, failure to
manifest a desire to assume custody, and failure to make reasonable and consistent support
payments. Appellant thereafter placed the child with a pre-adoptive family in Virginia (“Pre-




        1
         In cases involving the termination of parental rights, it is this Court‟s policy to redact the names of
minor children and other parties in order to protect their identities.

                                                     -2-
Adoptive Parents”), previously chosen by Mother prior to the surrender of her parental
rights.2
         Father filed a pro se answer to the termination petition on October 16, 2013. In his
answer, Father indicated that he would like to obtain DNA testing to determine the paternity
of the child, but that he was unable to afford DNA testing at this time. Father again stated
that, if he is the biological parent of the child, he would not agree to the termination of his
parental rights and adoption. Despite the fact that the parties undisputedly lived together as a
family prior to Mother placing the child with Appellant and Father had previously been in
contact with Appellant regarding the possible adoption of the child, Father also alleged that
he “[w]as not aware [he] had a child.”
        On October 18, 2013, Appellant requested that a guardian ad litem be appointed for
the child, which motion was granted by order of November 4, 2013. On January 31, 2014, the
trial court appointed counsel for Father and ordered that he obtain and pay for a DNA test by
February 28, 2014.3 After the February deadline passed, on March 6, 2014, Father‟s
appointed counsel filed his notice of appearance in the trial court. On the same day, Father,
by and through his counsel, filed a motion to extend the time for obtaining DNA testing, due
to scheduling conflicts between Father and his counsel and Father‟s inability to pay for
testing. Also on March 6, 2014, Father filed a petition to establish parentage in the Shelby
County Juvenile Court (“juvenile court”). The trial court granted Father‟s motion to extend
the time for DNA testing and ordered that Appellant would pre-pay for the testing pending
resolution of the case. Father was ordered to complete DNA testing by March 28, 2014. DNA
testing eventually established that Father was the biological parent of the child. An order to
that effect was entered in the juvenile court on May 29, 2014.
        On April 16, 2014, Father filed a petition in the trial court to set visitation. The trial
court granted Father‟s motion on July 17, 2014, providing Father with monthly in-person
visits with the child and weekly video-conferencing visits. On May 27, 2015, Father filed a
motion for summary judgment, arguing that the undisputed facts entitled Father to judgment
as a matter of law. On May 29, 2015, Father filed a motion asking that the child be returned
to Shelby County so that Father could exercise in-person visitation with the child pending a
final hearing. On July 8, 2015, Appellant filed a response in opposition to Father‟s motion for
summary judgment. The trial court denied the motion for summary judgment on July 17,
2015.




        2
         Pre-Adoptive Parents acknowledged that they were aware there was a substantial risk involved with
the placement, as Father‟s parental rights had yet to be terminated.
        3
          It appears from the record that Father had previously appeared before the trial court and indicated his
intention to hire private counsel.
                                                     -3-
        The trial court conducted a hearing on Appellant‟s termination petition on July 27–28,
2015. Mother testified that she informed Father that she was pregnant early in the pregnancy,
shortly after she learned that she was carrying a child. Mother and Father, however, soon lost
touch. After Mother gave birth, while she was still in the hospital, Mother first contacted
Appellant regarding a possible adoption of the child. Mother resolved, however, to parent the
child and did not engage Appellant‟s services at that time. Mother testified that she brought
the child to Father in mid-June 2013 and again informed him that he was the child‟s
biological father. According to Mother, she and Father and the child subsequently spent
every day together in July 2013, typically at Father‟s sister‟s residence, where Father resided.
Mother testified, however, that she and the child did not live with Father at this time and
spent no more than eight nights with Father in July 2013, all of which were non-consecutive.
Instead, Mother claimed that during this time, she resided with her aunt. In August 2013,
Mother testified that she and Father decided to rent a home together for themselves, the child,
and Mother‟s older daughter. The parties moved into the home on August 1, 2013, with
Mother paying half the first month‟s rent to do so. According to Mother, however, she was
soon forced to leave the home due to Father‟s alcohol and marijuana use. In fact, Mother
testified that she stayed in the home with Father no more than four days.
        Mother testified that throughout the summer of 2013 when the parties were together,
Father provided no support for Mother and the child, other than one can of formula. Mother
testified that although she would ask for help, Father always responded that he was unable to
do so. Still, Mother testified that Father was employed part-time throughout this period.
Mother also testified that the despite the fact that she often spent time with Father at Father‟s
sister‟s residence, neither Father nor Father‟s sister ever gave Mother support, such as meals.
        According to Mother, after she moved out of the home she shared with Father, she had
difficulty finding an appropriate living situation and providing for the child. Accordingly, in
mid-August 2013, she contacted Appellant again regarding a possible adoption of the child.
Mother testified that she informed Ms. Depriest that Father was the biological parent of the
child at this time. Eventually, Mother chose Pre-Adoptive Parents as the proper placement for
the child, and the child was eventually transferred to their physical custody.
        Ms. Depriest testified that she is a licensed clinical social worker, who has been
employed by Appellant for several years. Ms. Depriest generally represented Appellant in all
of its interactions with Mother and Father. Ms. Depriest confirmed that she first came into
contact with Mother and the child while Mother was in the hospital shortly after the birth.
According to Ms. Depriest, however, Mother was not aware that she was pregnant until the
day that she gave birth;4 accordingly, it was Ms. Depriest‟s understanding that Father could
not have known of the child‟s existence until after the birth. After Mother chose to parent the

        4
          According to Ms. Depriest, Mother learned of her pregnancy after she was required to undergo a
blood test for her employer. According to Ms. Depriest: “They did a blood test and she was pregnant and
delivered that same day because her blood pressure was high.”
                                                 -4-
child, Ms. Depriest had no further contact with her until August 2013. Ms. Depriest testified
that Mother contacted her on August 14, 2013 to discuss placing the child with Appellant
because Mother “was in a fairly desperate situation . . . feeling like she didn‟t have stable
housing.” Accordingly, Mother agreed for Appellant to take temporary custody of the child
on August 19, 2013, when the child was placed with an interim family.
       Ms. Depriest testified that after learning Father‟s name and contact information from
Mother, she contacted Father on August 22, 2013 to discuss the possible adoption of the
child. According to Ms. Depriest, she and Father scheduled a meeting for August 24, 2013.
Father, however, did not appear for the meeting. According to Ms. Depriest, she attempted to
contact Father several times about rescheduling, but he never responded. Ms. Depriest and
Mother therefore proceeded with the surrender of Mother‟s parental rights on September 9,
2013 and the choosing of a prospective adoptive family.
        Having not heard from Father since August 22, 2013, Ms. Depriest testified that on
September 13, 2013, Appellant hired a private investigator to locate Father. Based on the
report from the private investigator, on September 18, 2013, Appellant sent letters to two
addresses where Father purported to reside, asking Father to contact Appellant about the
child‟s adoption. Father received one letter and contacted Appellant on September 20, 2013.
During this phone call, Ms. Depriest testified that Father objected to the adoption of the
child, asked about a DNA test, and requested visitation with the child. According to Ms.
Depriest, she put Father in contact with a lab to perform the DNA testing. Father, however,
failed to contact the lab about DNA testing. Instead, Ms. Depriest spoke with Father again on
September 24, 2013, wherein Father asked if there was a way to obtain a free DNA test.
According to Ms. Depriest, she informed Father that he could file a parentage action in
juvenile court. Ms. Depriest testified that Father indicated that he was “familiar with that
process.” During this conversation, Ms. Depriest also indicated to Father that she could not
allow visitation with the child until she had spoken with her supervisor. Ms. Depriest finally
testified that after the September 24, 2013 conversation, she had no further contact with
Father until the trial court ordered video-conference visitation. Based on the lack of
communication and Father‟s failure to follow through with DNA testing, Ms. Depriest
indicated that Appellant decided to go forward with a petition to terminate Father‟s parental
rights.
         Ms. Depriest also testified that she facilitated the video-conference visitation between
Father and the child once it was ordered by the trial court. It was undisputed that of the fifty-
three possible visits, Father only attended eighteen. According to Ms. Depriest, sometimes
she or Pre-Adoptive Parents cancelled the visits. In the majority of cases, however, Father
cancelled the visits after informing Ms. Depriest that he had no transportation or when he
simply failed to get in touch with Ms. Depriest to confirm the visits. From all the testimony in
the record, it appears that Father and the child interacted appropriately throughout all the
visits, though the video-conference visits were sometimes difficult given that the child was
pre-verbal.
                                                -5-
        Father‟s and his sister‟s testimony somewhat conflicted with Mother‟s regarding his
involvement in the child‟s life in the summer of 2013. First, Father testified that he had no
knowledge of the child‟s birth or existence until mid-June 2013, when the child was
approximately three months old. Second, Father and his sister testified that Mother and the
child began residing with Father in his sister‟s home in July 2013. Thus, both Father and his
sister testified that Father had daily contact with child in July 2013, wherein Father acted as
the child‟s caregiver. Father and his sister testified that they provided support such as food,
clothes, and diapers for Mother and the child, as Mother was not working during this time.
Father‟s mother also testified that she provided clothing and diapers for the child in the
summer of 2013.
        Father also provided his own explanation for his and Mother‟s move to their own
home and the subsequent deterioration of the relationship. According to Father, Mother and
the child lived with Father in the new home for at least two weeks before moving out. Father
testified that the reason Mother moved out was not his alleged drinking problem, but
Mother‟s desire that only she, the children, and her own mother live in the house, rather than
Father. When Father refused to move out of the home to allow Mother‟s mother to move in,
Father testified that Mother left the home and asked that her name be taken off the lease.
Father‟s sister and mother also testified that Father did not have a drinking or drug problem.
After Mother left the home, Father testified that he had no further contact with Mother or the
child because he did not know their whereabouts. Indeed, Mother did not involve Father in
her decision to place the child with Appellant. According to Father, he only learned of the
possible adoption when Ms. Depriest contacted him.
        Father and his mother also testified regarding his income and employment. Father
testified that was employed part-time during the summer of 2013 as a janitor earning $8.50
per hour. In addition, Father‟s mother testified that Father receives social security disability
benefits of approximately $800.00 per month and food stamps of approximately $200.00 per
month. According to Father‟s mother, Father has never had a driver‟s license due to a severe
learning disability that hinders his reading skills. Father also testified that after the child was
placed with Appellant he no longer worked as a janitor, but instead helped with another
individual‟s landscaping business. Father testified that he earns approximately $500.00 per
week doing landscaping work when the weather is favorable.
       Father, his sister, and his mother all generally testified to Father‟s skills as a parent,
and their desire that the child be returned to Father‟s custody. Father‟s mother and sister also
indicated that they would assist Father in any way necessary should the child be returned to
him.




                                               -6-
       Pre-Adoptive Parents testified regarding the oversight that Appellant provided after
the child was placed in their care, their care of the child, and the relationship that has
developed between them and the child. Pre-Adoptive Parents also indicated that if
termination was not granted, they would work to facilitate a smooth transition from their
custody to Father‟s.
       The trial court entered its written order on August 28, 2015, finding that no grounds to
support termination had been proven by clear and convincing evidence. Specifically, the trial
court found no willful failure to visit because Appellant placed the child “several hundred
miles away from where Father could see or visit the child,” and therefore, his failure to visit
“should not be held against him.” Similarly, the trial court found no willful failure to support
because Father “on more than one occasion at every turn made an effort to display and to
show that he had not abandoned the child in any respect.” Finally, the trial court found that
none of the grounds contained within Tennessee Code Annotated §36-1-113(g)(9)(A) were
applicable because Father “has timely exercised any knowledge that he had as far as the
process and procedure that was necessary for him to establish parentage of the minor child
and taken necessary steps to establish parentage.” Because no grounds existed to support
termination, the trial court did not consider the best interest of the child. The trial court later
denied a motion by Appellant to alter or amend its ruling.
                                       Issues Presented
       Appellant raises two issues, which are slightly restated as follows:
               1.     Whether the trial court erred in denying Appellant‟s
               petition to terminate the parental rights of Father to the minor
               child when clear and convincing evidence supported a finding
               that parental rights should be terminated in accordance with
               Tennessee Code Annotated § 36-1-113(g)(9)(A).
               2.     Whether the trial court erred in denying Appellant‟s
               petition to terminate the parental rights of Father to the minor
               child when clear and convincing evidence supported a finding
               that parental rights should be terminated in accordance with
               Tennessee Code Annotated § 36-1-102(1)(A).
                                           Discussion
       As recently explained by the Tennessee Supreme Court:
                      A parent‟s right to the care and custody of her child is
               among the oldest of the judicially recognized fundamental
               liberty interests protected by the Due Process Clauses of the
               federal and state constitutions. Troxel v. Granville, 530 U.S. 57,

                                               -7-
               65 (2000); Stanley v. Illinois, 405 U.S. 645, 651 (1972); In re
               Angela E., 303 S.W.3d 240, 250 (Tenn. 2010); In re Adoption
               of Female Child, 896 S.W.2d 546, 547–48 (Tenn. 1995); Hawk
               v. Hawk, 855 S.W.2d 573, 578-79 (Tenn. 1993). But parental
               rights, although fundamental and constitutionally protected, are
               not absolute. In re Angela E., 303 S.W.3d at 250. “„[T]he
               [S]tate as parens patriae has a special duty to protect minors . . .
               .‟ Tennessee law, thus, upholds the [S]tate‟s authority as parens
               patriae when interference with parenting is necessary to prevent
               serious harm to a child.” Hawk, 855 S.W.2d at 580 (quoting In
               re Hamilton, 657 S.W.2d 425, 429 (Tenn. Ct. App. 1983)); see
               also Santosky v. Kramer, 455 U.S. 745, 747 (1982); In re
               Angela E., 303 S.W.3d at 250.
In re Carrington H., No. M2014-00453-SC-R11-PT, --- S.W.3d ---, 2016 WL 363993, at *1
(Tenn. Jan. 29, 2016) (footnote omitted).
       Our termination statutes identify “those situations in which the state‟s interest in the
welfare of a child justifies interference with a parent‟s constitutional rights by setting forth
grounds on which termination proceedings can be brought.” In re Jacobe M.J., 434 S.W.3d
565, 568 (Tenn. Ct. App. 2013) (quoting In re W.B., Nos. M2004-00999-COA-R3-PT,
M2004-01572-COA-R3-PT, 2005 WL 1021618, at *7 (Tenn. Ct. App. Apr. 29, 2005)). A
person seeking to terminate parental rights must prove both the existence of one of the
statutory grounds for termination and that termination is in the child‟s best interest. Tenn.
Code Ann. § 36-1-113(c); In re D.L.B., 118 S.W.3d 360, 367 (Tenn. 2003); In re Valentine,
79 S.W.3d 539, 546 (Tenn. 2002).

        Because of the fundamental nature of the parent‟s rights and the grave consequences
of the termination of those rights, courts must require a higher standard of proof in deciding
termination cases. Santosky, 455 U.S. at 769. Consequently, both the grounds for termination
and the best interest inquiry must be established by clear and convincing evidence. Tenn.
Code Ann. § 36-3-113(c)(1); In re Valentine, 79 S.W.3d at 546. Clear and convincing
evidence “establishes that the truth of the facts asserted is highly probable . . . and eliminates
any serious or substantial doubt about the correctness of the conclusions drawn from the
evidence.” In re M.J.B., 140 S.W.3d 643, 653 (Tenn. Ct. App. 2004). Such evidence
“produces in a fact-finder‟s mind a firm belief or conviction regarding the truth of the facts
sought to be established.” Id. at 653.

       In light of the heightened standard of proof in termination of parental rights cases, a
reviewing court must modify the customary standard of review as set forth in Tennessee Rule
of Appellate Procedure 13(d). As to the trial court‟s findings of fact, our review is de novo
with a presumption of correctness unless the evidence preponderates otherwise. Tenn. R.
                                              -8-
App. P. 13(d). We must then determine whether the facts, as found by the trial court or as
supported by the preponderance of the evidence, clearly and convincingly establish the
elements necessary to terminate parental rights. Jones v. Garrett, 92 S.W.3d 835, 838 (Tenn.
2002).

        When the resolution of an issue in a case depends upon the truthfulness of witnesses,
the trial judge, who has had the opportunity to observe the witnesses and their manner and
demeanor while testifying, is in a far better position than this Court to decide those issues.
See McCaleb v. Saturn Corp., 910 S.W.2d 412, 415 (Tenn. 1995); Whitaker v. Whitaker,
957 S.W.2d 834, 837 (Tenn. Ct. App. 1997). The weight, faith, and credit to be given to any
witness‟s testimony lies in the first instance with the trier of fact, and the credibility accorded
will be given great weight by the appellate court. Walton v. Young, 950 S.W.2d 956, 959
(Tenn. 1997).

       To the extent that this issue requires us to interpret, harmonize, and apply various
statutory provisions, we apply those principles that our Supreme Court has recently outlined:

                       “The most basic principle of statutory construction is to
               ascertain and give effect to the legislative intent without unduly
               restricting or expanding a statute's coverage beyond its intended
               scope.” Owens v. State, 908 S.W.2d 923, 926 (Tenn. 1995)
               (citing State v. Sliger, 846 S.W.2d 262, 263 (Tenn.1993)). “The
               text of the statute is of primary importance.” Mills v.
               Fulmarque, 360 S.W.3d 362, 368 (Tenn. 2012). A statute
               should be read naturally and reasonably, with the presumption
               that the legislature says what it means and means what it says.
               See BellSouth Telecomms., Inc. v. Greer, 972 S.W.2d 663, 673
               (Tenn. Ct. App. 1997).
                       Statutes that relate to the same subject matter or have a
               common purpose must be read in pari materia so as to give the
               intended effect to both. “[T]he construction of one such statute,
               if doubtful, may be aided by considering the words and
               legislative intent indicated by the language of another statute.”
               Graham v. Caples, 325 S.W.3d 578, 582 (Tenn. 2010) (quoting
               Wilson v. Johnson Cnty., 879 S.W.2d 807, 809 (Tenn. 1994)).
               We seek to adopt the most “reasonable construction which
               avoids statutory conflict and provides for harmonious operation
               of the laws.” Carver v. Citizen Utils. Co., 954 S.W.2d 34, 35
               (Tenn.1997). Issues of statutory interpretation present a question
               of law, which we review de novo on appeal, giving no deference
               to the lower court decision. Mills, 360 S.W.3d at 366; Lind v.
               Beaman Dodge, Inc., 356 S.W.3d 889, 895 (Tenn.2011).
                                               -9-
In re Kaliyah S., 455 S.W.3d 533, 552 (Tenn. 2015).

        In this case, Appellant alleged several grounds for termination of Father‟s parental
rights, including abandonment under Tennessee Code Annotated Section 36-1-113(g)(1) and
failure to make reasonable and consistent payments for the support of the child, failure to
seek reasonable visitation with the child, failure to manifest an ability to assume legal and
physical custody of the child, and failure to establish paternity under Tennessee Code
Annotated Section 36-1-113(g)(9)(A).5 We begin with the grounds alleged under Tennessee
Code Annotated Section 36-1-113(g)(9)(A).
                                                         I.
        Tennessee Code Annotated Section 36-1-113(g)(9)(A) provides that:

                   The parental rights of any person who, at the time of the filing
                   of a petition to terminate the parental rights of such person or, if
                   no such petition is filed, at the time of the filing of a petition to
                   adopt a child, is not the legal parent or guardian of such child or
                   who is described in § 36-1-117(b) or (c) may also be terminated
                   based upon any one (1) or more of the following additional
                   grounds:

                           (i) The person has failed, without good cause or excuse,
                           to pay a reasonable share of prenatal, natal, and postnatal
                           expenses involving the birth of the child in accordance
                           with the person's financial means promptly upon the
                           person‟s receipt of notice[6] of the child‟s impending
                           birth;
                           (ii) The person has failed, without good cause or excuse,
                           to make reasonable and consistent payments for the
                           support of the child in accordance with the child support
                           guidelines promulgated by the department pursuant to §
                           36-5-101;



        5
            All of the statutes referenced in this Opinion are to the current versions, unless otherwise specified.
        6
          Tennessee Code Annotated Section 36-1-113(g)(9)(B) defines notice as it is used throughout Section
36-1-113(g)(9)(A) as “mailing, postage prepaid, or the sending by, express mail, courier, or other conveyance,
to the person charged with notice at such person's address a statement that such person is believed to be the
biological parent of a child” or “the oral statement to an alleged biological father from a biological mother that
the alleged biological father is believed to be the biological father of the biological mother‟s child[.]”
                                                       - 10 -
                      (iii) The person has failed to seek reasonable visitation
                      with the child, and if visitation has been granted, has
                      failed to visit altogether, or has engaged in only token
                      visitation, as defined in § 36-1-102(1)(C);
                      (iv) The person has failed to manifest an ability and
                      willingness to assume legal and physical custody of the
                      child;
                      (v) Placing custody of the child in the person‟s legal and
                      physical custody would pose a risk of substantial harm to
                      the physical or psychological welfare of the child; or
                      (vi) The person has failed to file a petition to establish
                      paternity of the child within thirty (30) days after notice
                      of alleged paternity by the child's mother, or as required
                      in § 36-2-318(j), or after making a claim of paternity
                      pursuant to § 36-1-117(c)(3); . . . .

        Prior to 2003, an earlier version of the statute provided: “[t]he parental rights of any
person who is not the legal parent or guardian of a child or who is described in § 36–1–
117(b) or (c) may also be terminated based upon any one (1) or more of the following
additional grounds. . . .” Tenn. Code Ann. § 36-1-113(g)(9)(A) (2001). In Jones v. Garrett,
92 S.W.3d 835 (Tenn. 2002), the Tennessee Supreme Court held that the grounds contained
in the prior version of Section 36-1-113(g)(9)(A) were inapplicable to a purported father who
established paternity during the pendency of the termination action. Id. at 839–840 (holding
that the father “meets the definition of „legal parent‟ because he was adjudicated to be the
father . . . prior to the proceeding which resulted in the termination of his parental rights”). In
response, the Tennessee General Assembly amended Section 36-1-113(g)(9)(A) to include
the requirement that a parent not be a legal parent “at the time of the filing of a petition to
terminate the parental rights of such person.” 2003 Tenn. Laws Pub. Ch. 231 (S.B. 1279)
(eff. June 2, 2003). “The consequence of this amendment is that there now exists statutory
authority to apply the additional grounds for termination enumerated in section 36-1-
113(g)(9)(A) to persons who have established legal parentage, but did so subsequently to the
filing of a petition seeking termination of their parental rights.” In re D.A.H., 142 S.W.3d
267, 272–73 (Tenn. 2004).

       Under the current version of the statute, the grounds outlined in Section 36-1-
113(g)(9)(A) are limited to termination proceedings involving a person “who . . . is not the
legal parent or guardian of such child” at the time the termination petition is filed or a person
“who is described in § 36-1-117(b) or (c).” See Tenn. Code Ann. § 36-1-117(b) (concerning
paternity petitions that are not concluded prior to the filing of a termination petition and
indicating that if paternity is found, the newly established biological father‟s rights must be
terminated prior to any adoption), (c) (describing “putative biological fathers” who, though

                                              - 11 -
not legal parents of the child, must have their rights to a child terminated prior to any
adoption because these fathers have filed with the putative father registry, claimed openly to
be the child‟s father, or otherwise taken affirmative action to indicate their parental
relationship with a child) (discussed in detail, infra). According to Appellant, Father had
notice in at least the summer of 2013 that he was the alleged parent of the child, but failed to
timely file a petition to establish paternity until months later, in clear violation of Section 36-
1-113(g)(9)(A)(vi).7 Appellant also alleged that Father failed “to make reasonable and
consistent payments for the support of the child,” failed to visit or engaged in only token
visitation with the child, and failed to manifest a desire and willingness to parent the child.
See Tenn. Code Ann. § 36-1-113(g)(9)(A)(ii), (iii), & (iv).

       Here, Father disputes that the grounds contained in Section 36-1-113(g)(9)(A) may
even apply to Father because of his status as a putative biological father. In contrast,
Appellant contends that the grounds outlined above clearly apply to Father because, at the
time the petition had been filed, see D.A.H., 142 S.W.3d at 272–73, Father was neither the
legal parent nor guardian of the child. We agree that, at the time of the filing of the petition,
Father had not established that he was the legal parent or guardian of the child.

      Both “legal parent” and “guardian” are defined terms in Title 36. Under Tennessee
Code Annotated Section 36-1-102(28)(A), a “legal parent” is defined as:

                 (i) The biological mother of a child;
                 (ii) A man who is or has been married to the biological mother
                 of the child if the child was born during the marriage or within
                 three hundred (300) days after the marriage was terminated for
                 any reason, or if the child was born after a decree of separation
                 was entered by a court;
                 (iii) A man who attempted to marry the biological mother of the
                 child before the child‟s birth by a marriage apparently in
                 compliance with the law, even if the marriage is declared
                 invalid, if the child was born during the attempted marriage or
                 within three hundred (300) days after the termination of the
                 attempted marriage for any reason;
                 (iv) A man who has been adjudicated to be the legal father of
                 the child by any court or administrative body of this state or any
        7
           Specifically, the evidence shows that Father was on notice, at the latest, of the child‟s alleged
paternity in July 2013, when he told his sister about the child. His sister, in turn, undisputedly urged Father to
obtain DNA testing at that time. Furthermore, Father spoke with Ms. Depriest in September 2013 about the
need for DNA testing, after Father indicated that he did not want the child to be adopted. Despite this advice,
Father delayed several more months before finally requesting a DNA test. Father contended, however, that his
delay was the result of his inability to pay for DNA testing and his unfamiliarity with what he was required to
do to ensure his rights to the child were protected.
                                                     - 12 -
              other state or territory or foreign country or who has signed,
              pursuant to §§ 24-7-113, 68-3-203(g), 68-3-302 or 68-3-305(b),
              an unrevoked and sworn acknowledgment of paternity under
              Tennessee law, or who has signed such a sworn
              acknowledgment pursuant to the law of any other state, territory,
              or foreign country; or
              (v) An adoptive parent of a child or adult; . . . .

Furthermore, the definition clarifies that “blood, genetic, or DNA testing” alone is
insufficient to establish a man as a legal parent “without either a court order or voluntary
acknowledgement of paternity pursuant to § 24-7-113.” Although Father was deemed the
biological and legal parent of the child after the termination of parental rights petition was
filed, at the time of filing the petition, Father had not been married or attempted to be married
to Mother, had not been adjudicated the child‟s legal father, had not executed a voluntary
acknowledgement of paternity, and had not adopted the child. Thus, at the time of the filing
of the termination petition, Father was not the child‟s legal parent.

       The law is also clear that Father was not the child‟s guardian at the time the
termination of parental rights petition was filed. Under Tennessee Code Annotated Section
36-1-102(24)(A), a “guardian” is defined as “a person or persons or an entity, other than the
parent of a child, appointed by a court or defined by law specifically as “guardian” or “co-
guardian” or “conservator” to provide supervision, protection for and care for the person or
property, or both, of a child or adult.” Again, at the time of the filing of the petition, Father
had clearly not been appointed the child‟s guardian, co-guardian, or conservator.

        Father argues, however, that despite the fact that he was not the child‟s legal parent or
guardian at the time the petition to terminate parental rights was filed, the trial court did not
err in refusing to apply the grounds outlined in Section 36-1-113(g)(9)(A) to him. To
support this argument, Father cites this Court‟s recent Opinion in In re Cloey R., No. E2014-
00924-COA-R3-PT, 2015 WL 273685 (Tenn. Ct. App. Jan. 21, 2015). In Cloey, the
Department of Children‟s Services (“DCS”) filed a petition to terminate the parental rights of
the purported father, arguing, inter alia, that the father failed to file a petition to establish
paternity as to one child in violation of Section 36-1-113(g)(9)(A)(vi). Id. at *1. There was
no dispute that the father in Cloey was neither the legal parent nor guardian of the child at the
time the petition for parental rights was filed. The Court of Appeals, however, nevertheless
ruled that the grounds contained within Section 36-1-113(g)(9)(A) were inapplicable because
the father qualified as a putative biological father, as discussed in detail, infra. As explained
by the Cloey Court:

              In finding clear and convincing evidence upon this statutory
              ground, the trial court stated in relevant part:

                                             - 13 -
                        . . . . It is uncontroverted that [the father] never
                       followed through with legal legitimation of [one
                       child], despite his assertion that he had DNA
                       testing, proof of which he never provided, which
                       showed he was the biological father. . . . Clear and
                       convincing proof was presented that [Father] failed
                       to legitimate [the child] as required by law, which is
                       ground for termination of his parental rights
                       pursuant to T.C.A. §§ 36-1-113(g)(9) and 36-1-
                       117(c).

                Although the trial court‟s reading of the statute is
                understandable, our Supreme Court has previously held that
                “[t]he grounds for termination in Tenn. Code Ann. § 36-1-
                113(g)(9) cannot be used to terminate the rights of a person who
                is a child‟s biological parent, legal parent, or putative biological
                father at the time the termination petition is filed.” See In re
                Bernard [T.], 319 S.W.3d [586,] 599 [(Tenn. 2010)].

Cloey, 2015 WL 273685, at *8. Based upon the holding in Cloey, Father asserts that the
grounds contained in Section 36-1-113(g)(9)(A) are also inapplicable to him as he is the
putative biological father of the child at issue.

        To resolve this issue, we must first consider the case relied upon in Cloey, In re
Bernard T. In Bernard, DCS attempted to terminate Junior D.‟s parental rights to five
children on several grounds, including two grounds contained in Tennessee Code Annotated
Section 36-1-113(g)(9)(A).8 Bernard, 319 S.W.3d at 593–94. The trial court terminated
Junior D.‟s parental rights as to all children based on, inter alia, Sections 36-1-
113(g)(9)(A)(iv) and (vi). Id. at 594–95. In a divided decision, our Court reversed the
judgment of the trial court based upon its conclusion that DCS did not exert reasonable
efforts toward reunification. Id. at 595 (citing State, Dep’t of Children’s Servs. v. Tina T.
(In re B.T.), No. W2008-02803-COA-R3-PT, 2009 WL 3681884, at *6–9 (Tenn. Ct. App.
Nov. 5, 2009)). Judge, now Justice, Holly M. Kirby dissented with regard to the majority‟s
conclusion that DCS was obligated to exert reasonable efforts under the circumstances
presented. Bernard, 319 S.W.3d at 595–96 (citing Tina T., 2009 WL 3681884, at *14, 17
(Kirby, J., dissenting)). Accordingly, Justice Kirby indicated that she would have affirmed
the termination of Junior D.‟s parental rights as to all the children based on the grounds
alleged pursuant to Section 36-1-113(g)(9)(A). Bernard, 319 S.W.3d at 596 (citing Tina T.,


        8
          Specifically, DCS alleged as grounds subsections (g)(9)(A)(iv), concerning the failure to manifest a
desire to assume custody, and (g)(9)A)(vi), concerning the failure to establish paternity.
                                                   - 14 -
2009 WL 3681884, at *18 (Kirby, J., dissenting)). The Tennessee Supreme Court thereafter
granted permission to appeal. Bernard, 319 S.W.3d at 596.

       In its Opinion, the Tennessee Supreme Court first considered the three parent-child
relationships that are recognized by Tennessee law: “biological parents, legal parents, and
putative biological fathers.” Id. at 598. As discussed in detail above, the term “legal parent”
is specifically defined in Tennessee Code Annotated Section 36-1-102. Likewise, the term
“biological parent” is defined by Section 36-1-102 as “the woman and man who physically or
genetically conceived the child who is the subject of the adoption or termination proceedings
or who conceived the child who has made a request for information pursuant to this part.”
Tenn. Code Ann. § 36-1-102(10). The terms “putative biological father” and “putative
father,” however, are not currently defined by Section 102.9 Instead, the Bernard Court
looked to Tennessee Code Annotated Section 36-1-117 to define the term:

                  Being a child‟s biological father is not sufficient, by itself, to
                  qualify a man as a child‟s legal parent or as a child‟s putative
                  biological father. A biological father will be considered to be a
                  child‟s “putative biological father” only if (1) he has filed a
                  petition to establish his parentage of the child [citing Tenn.
                  Code Ann. § 36-1-117(b)], (2) he has filed a timely statement
                  with the putative father registry [citing Tenn. Code Ann. § 36-1-
                  117(c)(1)], (3) the child‟s mother has identified him as the
                  child‟s biological father in a sworn, written statement [citing
                  Tenn. Code Ann. § 36-1-117(c)(2)], (4) he has been identified
                  as the child‟s biological father by information that the court
                  deems to be credible and reliable [citing Tenn. Code Ann. § 36-
                  1-117(c)(2)], (5) he has claimed to certain individuals that he
                  believes that he is the child‟s biological father [citing Tenn.
                  Code Ann. § 36-1-117(c)(3)], (6) his name is recorded on the
                  child‟s birth certificate [citing Tenn. Code Ann. § 36-1-
                  117(c)(4)], (7) he is living openly with the child and holding
                  himself out to be the child‟s father [citing Tenn. Code Ann. §
                  36-1-117(c)(5); Tenn. Code Ann. § 36-2-304(a)(4)], or (8) he
                  has entered into a permanency plan or plan of care under

         9
           Our research reveals that a bill has been introduced in the Tennessee General Assembly to define
“putative father” as “a biological or alleged biological father of a child who, at the time of the filing of a
petition to terminate the parental rights of such person or, if no such petition is filed, at the time of the filing of
a petition to adopt a child, meets at least one (1) of the criteria set out in § 36-1-117(c) and is not a legal
parent[.]” Tenn. H.B. 1531 (draft). The bill would further delete “putative biological father” wherever it
appears and substitute the newly defined term “putative father.” We note that this proposed definition largely
mirrors the Tennessee Supreme Court‟s definition in Bernard and would not change the analysis in this case.
The Tennessee General Assembly, however, has yet to vote on H.B. 1531.
                                                       - 15 -
                Tennessee law or under similar laws of other states or territories.
                [citing Tenn. Code Ann. § 36-1-117(c)(6)].

Bernard, 319 S.W.3d at 598 (footnotes omitted and citations moved to text for clarity).10
Thus, according to the Court in Bernard, where a biological father engages in any of the
      10
           For clarity, the entirety of Tennessee Code Annotated Section 36-1-117(c) is reproduced below:

                         The parental rights of the putative biological father of a child who
                has not filed a petition to establish paternity of the child or who has not
                established paternity of the child who is the subject of an adoption
                proceeding and who meets any of the following criteria shall be terminated
                by surrender, parental consent, termination of parental rights pursuant to §
                36-1-113, or by waiver of interest, before the court may enter an order of
                adoption concerning that child:
                         (1) The biological father of a child has filed with the putative father
                registry, pursuant to § 36-2-318 a statement of an intent to claim paternity of
                the child at any time prior to or within thirty (30) days after the child's birth
                and has notified the registry of all address changes;
                         (2) The biological father has been specifically identified to the
                petitioners or their attorney, or to the department, the licensed child-placing
                agency, or the licensed clinical social worker involved in the care,
                placement, supervision, or study of the child as the child's father by the
                child's biological mother in a sworn, written statement or by other
                information that the court determines to be credible and reliable;
                         (3) The biological father has claimed to the child's biological
                mother, or to the petitioners or their attorney, or to the department, a licensed
                child-placing agency, or a licensed clinical social worker who or that is
                involved in the care, placement, supervision, or study of the child that the
                biological father believes that the biological father is the father of the child;
                provided, that if the biological father has previously notified the department
                of the biological father's claim to paternity of the child pursuant to the
                provisions of the putative father registry, § 36-2-318(e)(3), the biological
                father shall be subject to all the requirements for waiver of notice provisions
                of § 36-2-318(f)(2) and to all requirements for filing a paternity petition;
                         (4) The biological father is recorded on the child's birth certificate as
                the father of the child;
                         (5) The biological father is openly living with the child at the time
                the adoption proceeding is commenced and is holding himself out as the
                father of the child; provided that, if custody of the child has been removed
                from the biological mother by court order, notice shall be given to any man
                who was openly living with the child at time of the initiation of the custody
                or guardianship proceeding that resulted in the removal of the custody or
                guardianship of the child from the biological mother or biological father, if
                the man held himself out to be the father of the child at the time of the
                removal; or
                         (6) The biological father has entered a permanency plan under the
                provisions of title 37, chapter 2, part 4, or under similar provisions of any
                other state or territory in which the biological father acknowledges paternity
                                                     - 16 -
actions contained in Section 36-6-117(b) or (c), he will be considered the child‟s putative
biological father.

        The Bernard Court then went on to discuss the distinction “between persons who are
a child‟s legal parent [or guardian] [11] when a termination proceeding is filed and those who
are not.” Id. at 599. According to the Tennessee Supreme Court, the “distinction reflects the
Tennessee General Assembly‟s desire to provide a heightened level of protection to the rights
of a legal parent facing termination of his or her rights in comparison to a person who is not a
child‟s legal parent.” Id. (citing Jones v. Garrett, 92 S.W.3d 835, 839 (Tenn. 2002)). Based
upon this distinction, the Bernard Court held that the less stringent grounds contained in
Tennessee Code Annotated Section 36-1-113(g)(9)(A) could only apply to “the rights of a
person who is not a child‟s legal parent [or guardian] when a termination petition is filed.”
Bernard, 319 S.W.3d at 599.

        Immediately after this pronouncement, however, the Bernard Court expanded the
language of the statute to encompass not only legal parents and guardians, but also putative
biological fathers, stating: “The grounds for termination in Tenn. Code Ann. § 36-1-
113(g)(9) cannot be used to terminate the rights of a person who is a child‟s biological
parent, legal parent, or putative biological father at the time the termination petition is
filed.” Id. (emphasis added). Although the Bernard Court cited its earlier Opinion in In re
D.A.H. to support this proposition, the D.A.H. Opinion included no discussion of the rights
of putative biological fathers or whether the grounds alleged in Section 36-1-113(g)(9)(A)
may apply to putative biological fathers. See generally D.A.H., 142 S.W.3d at 272–77.
Applying its rule to the facts presented, the Bernard Court held that the grounds contained in
Section 36-1-113(g)(9)(A) could only apply to one of the five children involved in the
litigation, Jordan T., because Junior D. was not the legal parent, guardian, or putative
biological father of that child;12 of the four remaining children involved in the case, the Court
concluded that the Section 36-1-113(g)(9)(A) grounds could not apply because Junior D. was


                   of the child.
        11
             As the Court explained:

                   These statutes also govern the termination of the rights of persons who are a
                   child‟s “guardian” as defined in Tenn. Code Ann. § 36-1-102(24). Because
                   this case does not involve guardians, we have omitted the reference to
                   guardians that can be found in many of the statutes discussed in this case.

Id. at 599 n.29.
        12
           The Bernard Court held that Junior D. had “no legally recognized right to have physical custody of”
the child. Nevertheless, the Court terminated Junior D.‟s rights to Jordan T., “whatever they may be[.]” Id. at
607.
                                                      - 17 -
either the legal father or putative biological father of those children.13 Id. at 602. The
Tennessee Supreme Court further concluded that with regard to the termination of Junior
D.‟s parental rights to Jordan T., the only grounds available were those contained within
Section 36-1-113(g)(9)(A). Id. at 605. Thus, the Bernard Court clearly and unequivocally
held that the grounds contained in Section 36-1-113(g)(9)(A), which includes the ground of
failure to establish paternity, may not apply to putative biological fathers.

        In its reply brief, Appellant does not dispute that Father qualifies as a putative
biological father under the holding in Bernard,14 but instead argues that the Bernard holding
is “inaccurate” and should not be followed by this Court. We agree that the Bernard holding
appears to be in direct conflict with the express language of Tennessee Code Annotated
Section 36-1-113(g)(9)(A).

       First, as we previously discussed, Section 36-1-113(g)(9)(A) expressly states that it
applies not only to “any person who . . . is not the legal parent or guardian of such child,” but
also to “any person . . . who is described in § 36-1-117(b) or (c).” (Emphasis added). The
Bernard Court held that the descriptions contained within Sections 36-1-117(b) and (c) are
used to determine whether a purported father is a putative biological father. Bernard, 319
S.W.3d at 598. Thus, the Bernard Court indicated that the descriptions under Sections 36-1-
117(b) and (c) are essentially synonymous with the legal status of putative biological father.
Because the language of Section 36-1-113(g)(9)(A) expressly indicates that the grounds
contained therein may apply to any person “described in § 36-1-117(b) or (c)[,]” we can only
conclude that the Tennessee General Assembly intended that the less stringent grounds
contained in Section 36-1-113(g)(9)(A) must apply to putative biological fathers. See Mills v.
Fulmarque, 360 S.W.3d 362, 368 (Tenn. 2012) (indicating that words in a statute “must be
given their natural and ordinary meaning”). Stated another way, the language of (g)(9)(A)
declares that the grounds listed apply to putative biological fathers, while the holding of
Bernard provides otherwise.


        13
           Specifically, an order adjudicating Junior D. as the legal father of three children was entered prior to
the termination proceedings. With regard to the fourth child, Junior D. had entered into a parenting plan
concerning the child, qualifying him as a putative biological father under Tennessee Code Annotated Section
36-1-117(c)(6), as later DNA testing showed Junior D. to be that child‟s biological parent. The Bernard Court
indicated that although Junior D. also entered into permanency plans concerning Jordan T., “Junior D. cannot
be considered to be a putative biological father under Tenn. Code Ann. § 36-1-117(c)(6) because he is not
Jordan T.‟s biological father.” Bernard, 319 S.W.3d at 606 n.37.
        14
           Indeed, from our review it appears that Father filed a parentage action while this termination
proceeding was pending, qualifying him as a putative biological father under subsection 117(b), Father “has
been specifically identified to the [Appellants]” as the child‟s father by Mother in a sworn affidavit, qualifying
him as a putative biological father under subsection 117(c)(2), and Father has claimed to Appellant that he
believes he is the biological parent of the child, qualifying him as a putative biological father under subsection
117(c)(3).
                                                      - 18 -
        We note that despite the ruling in Bernard, other panels of this Court have applied the
termination grounds contained in Section 36-1-113(g)(9)(A) to parents who arguably held the
status of putative biological father. First, In re Alexis M.M., No. E2012-00022-COA-R3-PT,
2012 WL 3553628, at *1 (Tenn. Ct. App. Aug. 20, 2012), our Court affirmed the trial court‟s
finding that the biological father‟s parental rights should be terminated on the grounds
contained in Section 36-1-113(g)(9)(A)(ii), (iii), and (iv). In Alexis, we made clear that the
biological father “always held himself out as [the child‟s] father” and even refer to the
biological father as “Putative Father” throughout the Opinion. Id. at *1.Thus, under the
holding in Bernard, the biological father was a putative biological father pursuant to Section
36-1-117(c)(3) because he “claimed to the child‟s biological mother that [he] believe[d]
[himself] the father of the child.” See Bernard, 319 S.W.3d at 598 (defining “putative
biological father” with reference to Tenn. Code Ann. § 36-1-117(b), (c)). Notwithstanding
the fact that the biological father clearly qualified as a putative biological father, our Court
proceeded to terminate the biological father‟s parental rights under the grounds contained in
Section 36-1-113(g)(9)(A), with nary a mention of the Bernard decision. Alexis, 2012 WL
3553628, at *5–*7.

        Likewise in In re Dixie M.M., No. M2012-01226-COA-R3-PT, 2012 WL 4474155
(Tenn. Ct. App. Sept. 27, 2012), our Court held that termination of the biological father‟s
parental rights to the child was appropriate under Section 36-1-113(g)(9)(A)(iii), despite the
fact that the biological father had entered into permanency plans regarding the child. Id. at
*1, *7. Thus, pursuant to Bernard and Tennessee Code Annotated Section 36-1-117(c)(6),
the biological father was the putative biological father of the child. See Bernard, 319 S.W.3d
at 598. Regardless, our Court applied the Section 36-1-113(g)(9)(A) grounds to the
biological father and again made no mention of Bernard or its holding. Dixie, 2012 WL
4474155, at *7. Indeed, in Cloey, which ultimately came to an opposite conclusion based
upon the Bernard holding, our Court noted that the trial court‟s interpretation of Section 36-
1-113(g)(9)(A), which comports with both Alexis and Dixie, was “understandable[.]”Cloey,
2015 WL 273685, at *8.

        We must also note that the Bernard Court‟s holding that the grounds contained in
Section 36-1-113(g)(9)(A) are the exclusive grounds that may be utilized when applicable
likewise appears to conflict with the plain language of the statute. As previously discussed,
the Bernard Court held that with regard to the termination of Junior D.‟s parental rights to
Jordan T., the only child that Junior D. was neither a legal parent nor putative biological
father, Section 36-1-113(g)(9)(A) contained the “only” grounds that could be utilized to
terminate Junior D.‟s parental rights. Specifically, the Tennessee Supreme Court stated: “As
such a person [i.e., neither a legal parent nor putative biological father], Junior D.‟s rights
with regard to Jordan T. can be terminated based only on one of the six grounds in Tenn.
Code Ann. § 36-1-113(g)(9), not on any of the other grounds in Tenn. Code Ann. § 36-1-
113(g).” Bernard, 319 S.W.3d at 604 (emphasis added). In contrast, the statute itself

                                             - 19 -
indicates that when a defendant parent is either not a legal parent or guardian or described in
Section 36-1-117(b) or (c), the person‟s parental rights “may also be terminated” by the
“additional grounds” contained therein. Tenn. Code Ann. § 36-1-113(g)(9)(A) (emphasis
added). It “is well settled that in interpreting the meaning of a word or phrase in a rule or
statute, the court may use dictionary definitions.” Shockley v. Mental Health Coop., Inc.,
429 S.W.3d 582, 591 (Tenn. Ct. App. 2013) (citing State v. Majors, 318 S.W.3d 850, 859
(Tenn. 2010)). Webster’s New World College Dictionary defines “additional” as “added;
more; [or] extra[.]” Webster’s New World College Dictionary 16 (5th ed. 2014). Thus, it
appears to this Court that where the grounds contained in Section 36-1-113(g)(9)(A) are
applicable due to the status of the purported parent, those grounds are allowed in addition to
the heightened grounds that may also be alleged against a legal parent or guardian.

        In sum, the Tennessee Supreme Court in Bernard deemed a putative biological father
on par with a legal parent or guardian and, therefore, declined to apply the grounds contained
in Tennessee Code Annotated Section 36-1-113(g)(9)(A) to putative biological fathers. In so
holding, the Bernard Court relegated the grounds contained in Section 36-1-113(g)(9)(A) to
applying only to those parents whose claims to children are so gossamer as to be virtually
non-existent. See Bernard, 319 S.W.3d at 607 (declining to indicate what, if any, rights
Junior D. had to the child whose relationship with Junior D. was ultimately terminated under
Section 36-1-113(g)(9)(A)). Regardless of our concerns regarding the Bernard Court‟s
interpretation of Tennessee Code Annotated Section 36-1-113(g)(9)(A), however, we are not
free to depart from the Tennessee Supreme Court‟s unequivocal holding. “The Court of
Appeals has no authority to overrule or modify Supreme Court‟s opinions.” Bloodworth v.
Stuart, 221 Tenn. 567, 572, 428 S.W.2d 786, 789 (Tenn. 1968) (citing City of Memphis v.
Overton, 54 Tenn.App., 419, 392 S.W.2d 86 (Tenn. 1964)); Barger v. Brock, 535 S.W.2d
337, 341 (Tenn. 1976). As such, “[o]nce the Tennessee Supreme Court has addressed an
issue, its decision regarding that issue is binding on the lower courts.” Morris v. Grusin, No.
W2009-00033-COA-R3-CV, 2009 WL 4931324, at *4 (Tenn. Ct. App. Dec. 22, 2009)
(quoting Davis v. Davis, No. M2003-02312-COA-R3-CV, 2004 WL 2296507, at *6 (Tenn.
Ct. App. Oct. 12, 2004)); see also Thompson v. State, 958 S.W.2d 156, 173 (Tenn. Crim.
App. 1997) (“[I]t is a controlling principle that inferior courts must abide the orders, decrees
and precedents of higher courts. The slightest deviation from this rigid rule would disrupt and
destroy the sanctity of the judicial process.”) (quoting State v. Irick, 906 S.W.2d 440, 443
(Tenn. 1995)); Levitan v. Banniza, 34 Tenn. App. 176, 185, 236 S.W.2d 90, 95 (Tenn. Ct.
App. 1950) (“This court is bound by the decisions of the Supreme Court.”). Instead, we
include our discussion of the statute to illustrate the apparent antinomy between the Supreme
Court‟s holding in Bernard and the express language of Tennessee Code Annotated Section
36-1-113(g)(9)(A) and to respectfully suggest that further review of this issue would be
beneficial.

      Based upon the holding in Bernard, the grounds contained within Tennessee Code
Annotated Section 36-1-113(g)(9)(A) do not apply where the defendant parent is a putative
                                        - 20 -
biological father. Here, there is no dispute that Father qualifies as a putative biological father.
Therefore, the trial court did not err in declining to terminate Father‟s parental rights under
any of the grounds contained in Section 36-1-113(g)(9)(A).

                                             II.
        Having determined that the grounds contained within Tennessee Code Section 36-1-
113(g)(9)(A) cannot apply to Father based upon the Tennessee Supreme Court‟s holding in
Bernard, we proceed to consider the grounds alleged that can apply to a putative biological
father under that case, abandonment pursuant to Tennessee Code Annotated Section 36-1-
113(g)(1). Section 36-1-113(g)(1) provides that one ground for termination of parental rights
is “[a]bandonment by the parent or guardian, as defined in § 36-1-102.” In turn, Tennessee
Code Annotated Section 36-1-102(1)(A)(i) defines “abandonment,” in relevant part, as:
               For a period of four (4) consecutive months immediately
               preceding the filing of a proceeding or pleading to terminate the
               parental rights of the parent or parents or the guardian or
               guardians of the child who is the subject of the petition for
               termination of parental rights or adoption, that the parent or
               parents or the guardian or guardians either have willfully failed
               to visit or have willfully failed to support or have willfully failed
               to make reasonable payments toward the support of the child; . .
               ..
Willful failure to visit “means the willful failure, for a period of four (4) consecutive months,
to visit or engage in more than token visitation[.]” Tenn. Code Ann. § 36-1-102(E); see also
Tenn. Code Ann. § 36-1-102(C) (defining “token visitation” as visitation that “under the
circumstances of the individual case, constitutes nothing more than perfunctory visitation or
visitation of such an infrequent nature or of such short duration as to merely establish
minimal or insubstantial contact with the child”). Similarly, willful failure to support “means
the willful failure, for a period of four (4) consecutive months, to provide monetary support
or the willful failure to provide more than token payments toward the support of the child[.]”
Tenn. Code Ann. § 36-1-102(E); see also Tenn. Code Ann. § 36-1-102 (B) (defining “token
support” as support that “under the circumstances of the individual case, is insignificant
given the parent's means.”
       In In re Audrey S., 182 S.W.3d 838 (Tenn. Ct. App. 2005), this Court discussed
willfulness in the context of termination of parental rights cases:
                       The concept of “willfulness” is at the core of the statutory
               definition of abandonment. A parent cannot be found to have
               abandoned a child under Tenn. Code Ann. § 36-1-102(1)(A)(I)
               unless the parent has either “willfully” failed to visit or

                                              - 21 -
              “willfully” failed to support the child for a period of four
              consecutive months . . . .
                       In the statutes governing the termination of parental
              rights, “willfulness” does not require the same standard of
              culpability as is required by the penal code. . . . Nor does it
              require malevolence or ill will. . . .Willful conduct consists of
              acts or failures to act that are intentional or voluntary rather than
              accidental or inadvertent. . . . .Conduct is “willful” if it is the
              product of free will rather than coercion. Thus, a person acts
              “willfully” if he or she is a free agent, knows what he or she is
              doing, and intends to do what he or she is doing.
                      Failure to visit or support a child is “willful” when a
              person is aware of his or her duty to visit or support, has the
              capacity to do so, makes no attempt to do so, and has no
              justifiable excuse for not doing so. . . .
                      The willfulness of particular conduct depends upon the
              actor‟s intent. Intent is seldom capable of direct proof, and
              triers-of-fact lack the ability to peer into a person‟s mind to
              assess intentions or motivations. Accordingly, triers-of-fact must
              infer intent from the circumstantial evidence, including a
              person‟s actions or conduct.

Id. at 863–64 (internal citations and footnotes omitted).
       We recognize that the statutory definition of “abandonment” requires us to focus on
the “period of four (4) consecutive months immediately preceding the filing of a proceeding
or pleading to terminate the parental rights[.]” Tenn. Code Ann. § 36-1-102(1)(A)(i); see also
In Matter of M.J.J., No. M2004-02759-COA-R3-PT, 2005 WL 873305, at *5 (Tenn. Ct.
App. Apr. 14, 2005) (noting the “relevant four month period that we must be concerned
with”). In the present case, the four-month period for purposes of establishing abandonment
by failure to visit and support is July 4, 2013 to October 3, 2013, the day before the petition
was filed.
       “Whether a parent failed to visit or support a child is a question of fact. Whether a
parent‟s failure to visit or support constitutes willful abandonment, however, is a question of
law.” In re Adoption of Angela E., 402 S.W.3d at 640 (citing In re Adoption of A.M.H., 215
S.W.3d at 810). This Court reviews questions of law de novo with no presumption of
correctness. Id.

                                   A. Willful Failure to Visit



                                             - 22 -
       We begin with Appellant‟s contention that the trial court erred in failing to find that
Father willful failed to visit the child. According to Appellant, Father‟s visitation with the
child during the relevant period was merely token. There is no dispute that after Appellant
was granted temporary partial guardianship of the child, Father and the child had no contact.
We cannot agree, however, that the evidence in the record preponderates against the trial
court‟s finding that Appellant failed to establish that willful failure to visit by clear and
convincing evidence for the entire four- month period at issue.
        Here, the trial court specifically found that Mother, Father, and the child “were
together every day during the month of July 2013 including spending time and overnight
visits with paternal relatives and visiting maternal relatives.” The trial court also found
Mother, Father, and the child lived together the first week of August 2013. Indeed,
undisputed testimony from Mother, Father, and Father‟s sister supports the trial court‟s
finding that Father visited with the child every day in July and lived with the child for the
first week of August. This contact was not “insubstantial.” See Tenn. Code Ann. § 36-1-
102(C). While we agree that Father lost contact with the child in mid-August 2013 through
the filing of the petition, the Tennessee General Assembly has clearly directed this Court to
consider not just the time immediately preceding the filing of a termination petition, but the
entire four months prior to its filing. Here, Father had substantial contact with the child
within this four-month period. Accordingly, the trial court did not err in finding that the
ground of abandonment by willful failure to visit had not been proven.
                                 B. Willful Failure to Support
       Appellant next contends that the trial court erred in failing to find clear and
convincing evidence that Father failed to support the child during the relevant four-month
period. To support this contention, Appellant relies on Mother‟s testimony that during their
time together, Father only provided one can of formula for the child. Again, Appellant
characterizes such support as merely token.
       Here, the trial court specifically found “no willful failure to support because [Father]
has on more than one occasion at every turn made an effort to display and to show that he has
not abandoned the child in any respect.” A thorough review of the record does not support
Appellant‟s contention that the trial court erred with regard to this ground. Again, there is no
dispute that Father did not support the child in any way after she came into Appellant‟s
custody. In the preceding weeks, however, it does appear that Father and his family
supported the child. The evidence shows that Mother and the child spent every day with
Father in July 2013. According to Father and his family, his family provided meals, diapers,
and clothing for Mother and the child during this time. Indeed, Mother did not dispute that
she was not working during the summer of 2013. Nothing in the record suggests that the
child was not well-cared for in July or early August 2013. Instead, it was only after Mother
was cut off from Father and his family that Mother‟s situation grew so precarious that she
once again contemplated placing the child with Appellant. Under these circumstances, it
                                             - 23 -
appears that Father and his family were providing some support for the child prior to the
deterioration of Mother‟s and Father‟s relationship.
        Furthermore, although the record contains proof of Father‟s income during the
relevant four month period and thereafter, there is little evidence in the record regarding
Father‟s expenses during this time. As the Tennessee Supreme Court stated in In re Adoption
of Angela E., 402 S.W.3d 636 (Tenn. 2013): “A party seeking termination of parental rights
must prove by clear and convincing evidence that the opposing party had the capacity to pay
support but made no attempt to do so and did not possess a justifiable excuse.” Id. at 641. In
Angela, the child‟s father made payments to the child during the relevant four-month period
in the amount of $3,500.00 total, despite owing approximately $10,000 and earning $150,000
annually. Still, the Court opined that it was not enough for petitioner to demonstrate that
father earned income. Instead, the Court concluded that where petitioners failed to provide
evidence demonstrating father‟s monthly expenses, and thus, his ability to pay, they had not
met their burden to prove father willfully failed to support the child. Here, the only evidence
regarding expenses contained in the record relates to Father‟s rent, which his mother pays
directly from his social security payments. Father‟s lack of disposable income is also
underscored by his repeated statements that he could not afford paternity testing.

        As we recently stated, it is “not enough for a petitioner to simply prove that [the
parent] was not disabled during the relevant timeframe and therefore assume that she was
capable of working and paying child support.” Noah B.B., 2015 WL 1186018, at *9 (citing
In re Josephine E.M.C., No. E2013-02040-COA-R3-PT, 2014 WL 1515485, at *18 (Tenn.
Ct. App. Apr. 17, 2014), perm. app. denied (Tenn. July 23, 2014)) (internal quotations
omitted). Furthermore, the burden is on Appellant to prove at least one ground for
termination. Angela, 303 S.W.3d at 250 (“The party petitioning for termination carries the
burden of making both of these showings [as to the ground for termination and best interest
of the child].”) (citing In re M.J.B., 140 S.W.3d 643, 653 (Tenn. Ct. App. 2004); In re S.M.,
149 S.W.3d 632, 639 (Tenn. Ct. App. 2004)); see also Noah, 2015 WL 1186018, at *9 (“The
burden to prove Mother‟s abandonment by willful failure to support rests squarely on the
petitioners.”). Additionally, the burden in termination of parental rights cases, as discussed
above, is high. In re Audrey S., 182 S.W.3d 838, 861 (Tenn. Ct. App. 2005) (“Because the
stakes are so profoundly high, Tenn. Code Ann. § 36-1-113(c)(1) requires persons seeking to
terminate a biological parent‟s parental rights to prove the statutory grounds for termination
by clear and convincing evidence. This heightened burden of proof minimizes the risk of
erroneous decisions.”). Given that the record contains some evidence that Father and his
family were supporting the child during the early weeks of the four-month period and the
record does not contain sufficient evidence regarding Father‟s expenses, we cannot conclude
that the evidence preponderates against the trial court‟s finding that Father did not willfully
fail to support the child during the relevant four month period.



                                            - 24 -
                                     Conclusion

       The judgment of the Shelby County Chancery Court is affirmed and this cause is
remanded to the trial court for all further proceedings as may be necessary and are consistent
with this Opinion. Costs of this appeal are taxed to Appellant, Bethany Christian Services of
West Tennessee, Inc., and its surety.


                                                     _________________________________
                                                     J. STEVEN STAFFORD, JUDGE




                                            - 25 -